Continuing Abatement Order filed November 16, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00429-CR
                                  NO. 14-12-00432-CR
                                    ____________

                      CHARLES ALLEN DONELLY, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                      On Appeal from the 435th District Court
                            Montgomery County, Texas
             Trial Court Cause Nos. 11-12-13328-CR & 11-12-13327-CR


                               ABATEMENT ORDER
       The reporter’s record in this case was due May 21, 2012. See Tex. R. App. P. 35.1.
The record has not been filed with the court.

       On September 14, 2012, we abated this appeal for a hearing in the trial court to
determine the reason Heather Deiss has failed to file her portion of the record. On
November 7, 2012, a supplemental clerk’s record was filed containing the trial court’s
findings. On November 8, 2012, a record of the hearing was filed.
       The record reflects that at the hearing Heather Deiss informed the trial court the
record would be filed by November 2, 2012. As of this date, no record has been filed.
Accordingly, we issue the following order.

       We order Heather Deiss to file her portion of the record in this appeal within ten
(10) days of the date of this order. If Heather Deiss fails to file the record as ordered, the
court may order her to appear before this court, on a date certain to show cause why she
should not be held in contempt for not filing her portion of the record in Appeal Nos.
14-12-00429-CR and 14-12-00432-CR; Charles Allen Donelly v. The State of Texas, as
ordered.



                                       PER CURIAM

Panel consists of Justices Frost, Christopher, and Jamison.




                                              2